Table Of Contents SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2016 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-35034 Wolverine Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 27-3939016 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 5710 Eastman Avenue, Midland, Michigan (Address of Principal Executive Offices) Zip Code (989) 631-4280 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. YES X NO . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES X NO . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer ☐ Smaller reporting company ☒ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X The number of shares outstanding of the Registrant’s common stock, $0.01 per share, as of May 12, 2016, was 2,150,416. Table Of Contents Wolverine Bancorp, Inc. Form 10-Q Index Page Part I. Financial Information Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2016 (unaudited) and December 31, 2015 1 Condensed Consolidated Statements of Income and Comprehensive Incomefor the three months ended March 31, 2016 and 2015 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the three months endedMarch 31, 2016 and 2015 (unaudited) 3 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the three months ended March 31, 2016 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 37 Item 4. Controls and Procedures 38 Part II. Other Information Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults upon Senior Securities 37 Item 4. Mine Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits 38 Signature Page Table Of Contents Wolverine Bancorp, Inc . Condensed Consolidated Balance Sheets (Amounts in Thousands, except per share data) Assets March 31, 2016 December 31, 2015 ( unaudited) Cash and due from banks $ 415 $ 334 Interest-earning demand deposits 11,828 52,531 Cash and cash equivalents 12,243 52,865 Interest-earning time deposits 38,423 39,021 Investment securities held to maturity 498 500 Loans held for sale 1,203 581 Loans, net of allowance for loan losses of $10,024 and $10,061 323,552 314,613 Premises and equipment, net 1,244 1,285 Federal Home Loan Bank stock 2,700 2,700 Other real estate owned 197 130 Accrued interest receivable 929 967 Other assets 4,950 5,151 Total assets $ 385,939 $ 417,813 Liabilities and Stockholders’ Equity Liabilities Deposits $ 274,410 $ 281,701 Federal Home Loan Bank advances 47,000 47,000 Federal funds purchased - 24,000 Interest payable and other liabilities 3,075 4,632 Total liabilities 324,485 357,333 Commitments and Contingencies Stockholders’ Equity Common Stock, $0.01 par value per share: Authorized – 100,000,000 shares Issued and outstanding – 2,152,266 and 2,158,034 at March 31, 2016 and December 31, 2015 22 22 Unearned employee stock ownership plan (ESOP) ) ) Additional paid-in capital 16,382 16,401 Retained earnings 46,434 45,467 Total stockholders’ equity 61,454 60,480 Total liabilities and stockholders’ equity $ 385,939 $ 417,813 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table Of Contents Wolverine Bancorp, Inc. Condensed Consolidated Statements of Income and Comprehensive Income (Amounts in Thousands, except per share data) Three Months Ended March 31, (Unaudited) Interest and Dividend Income Loans $ 3,932 $ 3,615 Investment securities and other 129 62 Total interest and dividend income 4,061 3,677 Interest Expense Deposits 508 325 Borrowings 459 525 Total interest expense 967 850 Net Interest Income 3,094 2,827 Provision for Loan Losses - 250 Net Interest Income After Provision for Loan Losses 3,094 2,577 Noninterest Income Service charges and fees 80 67 Net gain on loan sales 96 176 Net gain (loss) on sale of real estate owned 27 ) Other 80 109 Total noninterest income 283 315 Noninterest Expense Salaries and employee benefits 1,090 1,028 Net occupancy and equipment expense 207 220 Information technology expense 62 57 Federal deposit insurance corporation premiums 54 46 Professional and services fees 94 107 Other real estate owned expense 24 12 Loan legal expense 81 64 Advertising expense 21 20 Michigan business tax 45 47 Other 209 214 Total noninterest expense 1,887 1,815 Income Before Income Tax 1,490 1,077 Provision for Income Taxes 523 338 Net Income and Comprehensive Income $ 967 $ 739 Earnings Per Share: Basic $ 0.48 $ 0.36 Diluted $ 0.47 $ 0.36 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table Of Contents Wolverine Bancorp, Inc. Condensed Consolidated Statement of Cash Flows (Amounts in Thousands) Three months ended March 31, Operating Activities (Unaudited) Net income $ 967 $ 739 Items not requiring (providing) cash Depreciation 57 61 Provision for loan losses - 250 Loss (gain) on other real estate owned ) 37 Loans originated for sale ) ) Proceeds from loans sold 3,186 5,714 Net gain on sale of loans ) ) Share based compensation 128 78 Earned ESOP shares 26 65 Changes in Interest receivable and other assets ) ) Interest payable and other liabilities ) 984 Net cash provided by (used in) operating activities ) 1,592 Investing Activities Net change in time deposits purchased 598 - Purchase of held to maturity securities ) ) Proceeds from calls, maturities and pay-downs of held to maturity securities 500 - Net change in loans ) 9,420 Proceeds from sale of real estate owned 37 87 Purchase of FHLB stock - ) Net cash provided by (used in) investing activities ) 8,808 Financing Activities Net change in demand deposits, money market, checking and savings accounts 1,833 901 Net change in certificates of deposit ) 5,174 Proceeds from Federal Home Loan Bank advances - 10,000 Net change in Fed funds purchased ) - Purchase of common stock ) ) Net cash provided by (used in) financing activities ) 14,685 Change in Cash and Cash Equivalents ) 25,085 Cash and Cash Equivalents, Beginning of Period 52,865 29,686 Cash and Cash Equivalents, End of Period $ 12,243 $ 54,771 Supplemental Disclosures of Cash Flows Information Interest paid $ 909 $ 815 Income taxes paid 895 Loans transferred to real estate owned 104 42 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table Of Contents Wolverine Bancorp, Inc. Condensed Consolidated Statement of Change in Stockholders’ Equity (Amounts in Thousands, except share data) (Unaudited) Common Stock Additional Paid- in Capital Unearned ESOP Shares Retained Earnings Total Stockholders' Equity Balances at January 1, 2016 $ 22 $ 16,401 $ ) $ 45,467 $ 60,480 Net Income - - - 967 967 Purchase of 5,700 shares of common stock - ) - - ) Share based compensation expense - 87 - - 87 ESOP shares earned - 41 26 - 67 Balances at March 31, 2016 $ 22 $ 16,382 $ ) $ 46,434 $ 61,454 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table Of Contents Wolverine Bancorp, Inc. Form 10-Q (Table Amounts in Thousands Except Per Share Amounts) Notes to Condensed Consolidated Interim Financial Statements (Unaudited) Note 1: Basis of Presentation The unaudited condensed consolidated financial statements of Wolverine Bancorp, Inc. (the “Company”), the holding company of Wolverine Bank (the "Bank"), have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") for interim financial information and the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) believed necessary for a fair presentation have been included. The condensed consolidated balance sheet of the Company as of December 31, 2015 has been derived from the audited consolidated balance sheet of the Company as of that date. Operating results for the three month period ended March 31, 2016 are not necessarily indicative of the results that may be expected for the year ending December 31, 2016. These consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto filed as part of our Annual Report on Form 10-K as filed with the Securities and Exchange Commission on March 30, 2015. Note 2: Accounting Developments FASB Accounting Standards Update No. 2016-09, Compensation – Stock Compensation (Topic 718) The FASB issued ASU No. 2016-09 “ Compensation - Stock Compensation (Topic 7 18) - Improvements to Employee Share-Based Payment Accounting .” This ASU requires all income tax effects of awards to be recognized in the income statement when the awards vest or are settled. It also allows an employer to repurchase more of an employee's shares than it can today for tax withholding purposes without triggering liability accounting and to make a policy election for forfeitures as they occur. ASU 2016-09 is effective for fiscal years beginning after December 15, 2016, including interim periods within those fiscal years. Early adoption is permitted. The Company will be evaluating the impact of adopting this ASU. FASB Accounting Standards Update No. 2016-05, Derivatives and Hedging (Topic ) The FASB issued ASU No. 2016-05 “
